DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46-65 have been examined in this application. This communication is a Non-Final Rejection in response to the Application and Preliminary Amendment filed on August 28, 2020. Claims 1-45 stand canceled.
Specification
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 46-65 are objected to because of the following informalities:
Claim 46 appears to have a typographical/grammatical error in line 3 “a plurality of an encapsulated payloads”.
Claim 46 recites ”encapsulated payloads, each comprising” in line 3. To improve clarity of the claim, replacement of this limitation with language such as -encapsulated payloads, each of the payloads comprising- is recommended.
Claims 46, 48 & 53 appear to recite “at least one active material” and “active material” interchangeably. Consistency in terminology is required to improve clarity of the claims.

Claim 46, in step (c) recites “the at least one of the plurality”. Deletion of “the” is required to improve clarity of the claim.
Appropriate correction is required. Claims 47-57 are also objected to for being dependent on Claim 46.
Claim 53 recites “a hydrolysis of the at least one active material comprising one or more of”. To improve clarity of the claim, replacement of this limitation with language such as - hydrolysis of the at least one active material, the at least one active material comprising one or more of- is suggested. Appropriate correction is required. 
Claim 57 recites “wherein the method reduces fluid loss, or reduces lost circulation”. Deletion of the comma is required. 
Claim 58 appears to have a typographical/grammatical error in line 2 “a plurality of an encapsulated payloads”.
Claim 58 recites ”encapsulated payloads, each comprising” in line 2. To improve clarity of the claim, replacement of this limitation with language such as -encapsulated payloads, each of the payloads comprising- is recommended.
Claims 58 & 60 appear to recite “at least one active material” and “active material” interchangeably. Consistency in terminology is required to improve clarity of the claims.
Claims 58 & 61 appear to recite “payloads” and “payload” interchangeably. Consistency in terminology is required to improve clarity of the claims.
Claim 58 recites “the at least one of the plurality” in lines 9-10. Deletion of “the” is required to improve clarity of the claim.

Appropriate correction is required. Claims 59-63 & 65 are also objected to for being dependent on Claim 58.
Claim 59 appears to have a typographical/grammatical error in lines 2-3 “a predetermined depths”. Appropriate correction is required. 
Claim 64 recites ”a first plurality of payloads, each comprising” in line 2. To improve clarity of the claim, replacement of this limitation with language such as - a first plurality of payloads, each of the first plurality of payloads comprising- is recommended.
Claim 64 appears to recite “at least one active material” and “active material” interchangeably. Consistency in terminology is required to improve clarity of the claim.
Claim 64 recites “at predetermined conditions and thereby to cause an exothermic event in a wellbore” To improve clarity of the claim, replacement of this limitation with language such as -at predetermined conditions in a wellbore and thereby to cause an exothermic event in the wellbore- is recommended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 46 & 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 46 & 65 recite the respective method steps and composition with respect to a “desired location”, which encompasses any and all locations, including non-wellbore locations. While the specification describes the method and composition in a wellbore, these limitations regarding any desired location as broadly claimed are not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. Claims 47-57 are also rejected for being dependent on Claim 46. The claims have been examined as best understood.
Claims 46 & 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method and composition for increasing the temperature of wellbore fluids in a subsurface formation with an exothermic event in a wellbore, does not reasonably provide enablement for the same in any and all locations, including non-wellbore locations, as instantly claimed. The specification does not enable any person skilled in the art to which it make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates increasing the temperature of wellbore fluids in a subsurface formation.
(C) The state of the prior art – increasing the temperature of wellbore fluids in a subsurface formation appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of increasing the temperature of wellbore fluids in a subsurface formation.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present the delivery of the composition and/or use of an exothermic event to increase the temperature of wellbore fluids, but the current claims appear to encompass embodiments in any and all locations, including non-wellbore locations, as broadly claimed. It is not clear how the method steps and fluid are employed in any and all desired locations, which includes non-wellbore locations, as instantly claimed.
(E) The level of predictability in the art - the current claims present the delivery of the composition and/or use of an exothermic event to increase the temperature of wellbore fluids, but the current claims appear to encompass embodiments in any and all locations, including non-wellbore locations, as broadly claimed. It is not clear how the method steps and fluid are employed in any and all desired locations, which includes non-wellbore locations, as instantly claimed.

(G) The existence of working examples – the current claims present the delivery of the composition and/or use of an exothermic event to increase the temperature of wellbore fluids, but the current claims appear to encompass embodiments in any and all locations, including non-wellbore locations, as broadly claimed. It is not clear how the method steps and fluid are employed in any and all desired locations, which includes non-wellbore locations, as instantly claimed.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present the delivery of the composition and/or use of an exothermic event to increase the temperature of wellbore fluids, but the current claims appear to encompass embodiments in any and all locations, including non-wellbore locations, as broadly claimed. It is not clear how the method steps and fluid are employed in any and all desired locations, which includes non-wellbore locations, as instantly claimed. As such, the quantity of experimentation is infinite. 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. Claims 47-57 are also rejected for being dependent on Claim 46. The claims have been examined as best understood.
Claims 46-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the limitation “active material”. However, the metes and bounds of this limitation are unclear. The instant specification (pg. 11) appears to present an active material as “at least one compound that causes an exothermic event”. For example, it is unclear what the terms “a compound that causes” and “exothermic event” include and exclude. 
Further, Claim 46 recites “at least one active material present in an amount of at least 15 % by weight of the composition”, where the lack of an upper limit is unclear. The instantly claimed range encompasses a composition comprising only one active material – and it is unclear whether or not the additional claimed components of the composition (such as additional active materials, the binder, shell etc.) are required. The claimed range is also unclear in combination with the claimed range for the amount of binder, and the total amount of active material and binder can exceed 100%.
Claim 46 recites “a shell encapsulating the active material and binder of each of the plurality of the payloads”. As recited, it is unclear whether (i) each of the plurality of payloads are encapsulated by a distinct shell; or (ii) the plurality of payloads are encapsulated by a single shell. Further, it is unclear whether “encapsulated payloads” refers to encapsulation by the claimed shell, or by some other material.
Further, Claim 46 recites “thereby causing an exothermic event that heats the wellbore fluids by at least 5oC”, where the lack of an upper limit allows for an infinite increase in temperature, which is unclear. 
Appropriate correction and/or clarification is required. Claims 47-57 are also rejected for being dependent on Claim 46. The claims have been examined as best understood.
Claim 51 recites the limitation “active materials”. However, the metes and bounds of this limitation are unclear. The instant specification (pg. 11) appears to present an active material as “at least one compound that causes an exothermic event”. For example, it is unclear 
Claim 57 recites “reduces lost circulation in the wellbore”, where “the wellbore” lacks sufficient antecedent basis. Appropriate correction and/or clarification is required.
Claim 58 recites the limitation “active material”. However, the metes and bounds of this limitation are unclear. The instant specification (pg. 11) appears to present an active material as “at least one compound that causes an exothermic event”. For example, it is unclear what the terms “a compound that causes” and “exothermic event” include and exclude. 
Further, Claim 58 recites “at least one active material present in an amount of at least 15 % by weight of the composition”, where the lack of an upper limit is unclear. The instantly claimed range encompasses a composition comprising only one active material – and it is unclear whether or not the additional claimed components of the composition (such as additional active materials, the binder, shell etc.) are required. The claimed range is also unclear in combination with the claimed range for the amount of binder, and the total amount of active material and binder can exceed 100%.
Claim 58 recites “a shell encapsulating the active material and binder of each of the plurality of the payloads”. As recited, it is unclear whether (i) each of the plurality of payloads are encapsulated by a distinct shell; or (ii) the plurality of payloads are encapsulated by a single shell. Further, it is unclear whether “encapsulated payloads” refers to encapsulation by the claimed shell, or by some other material.
Appropriate correction and/or clarification is required. Claims 59-63 & 65 are also rejected for being dependent on Claim 58. The claims have been examined as best understood.
Claim 64 recites the limitation “active material”. The instant specification (pg. 11) appears to present an active material as “at least one compound that causes an exothermic event”. However, the metes and bounds of this limitation are unclear. For example, it is unclear what the terms “a compound that causes” and “exothermic event” include and exclude. 
Further, Claim 64 recites “at least one active material present in an amount of at least 15 % by weight of the composition”, where the lack of an upper limit is unclear. The instantly claimed range encompasses a composition comprising only one active material – and it is unclear whether or not the additional claimed components of the composition (such as additional active materials, the binder, first shell, second shell etc.) are required. The claimed range is also unclear in combination with the claimed range for the amount of binder, and the total amount of active material and binder can exceed 100%.
Claim 64 recites “a first shell surrounding each of the first plurality of payloads”. As recited, it is unclear whether (i) each of the first plurality of payloads are encapsulated by a distinct first shell; or (ii) the plurality of payloads are encapsulated by a single first shell.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 65 recites “wherein the fluid” in line 4. It is unclear whether “the fluid” refers to the fluid composition or the carrier fluid. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-57 are rejected under 35 U.S.C. 103 as being unpatentable over Galey et al. (US 2014/0151045), in view of Sinclair et al. (US 2004/0014607). 
With respect to Claim 46, Galey discloses a method for heating wellbore fluids (Galey: Section [0002] & [0020], wherein heating the area surrounding a wellbore is considered to encompass heating the fluids of the area) comprising: a) contacting a carrier fluid with a composition, wherein the composition comprises at least one active material; b) delivering the carrier fluid and the composition to a desired location; (Galey: Sections [0007]-[0010], [0039] & [0044]-[0050])and c) releasing the active material at the desired location, thereby causing an exothermic event that heats the wellbore fluids by at least 5oC (Galey: Sections [0010] & [0044]-[0050]).
Galey further teaches employing time/delayed release of chemicals, including in pellet form, that can be adjusted for the desired release (Galey: Sections [0044]-[0050]). The reference, however, fails to explicitly disclose wherein the composition comprises “I) a plurality of an encapsulated payloads, each comprising: i) at least one active material present in an amount of at least 15 % by weight of the composition; and ii) a binder present in an amount from 1% to 20% by weight of the composition; II) a shell encapsulating the active material and binder of each of the plurality of the payloads” and release of the active material “from the at least one of the plurality of the encapsulated payload” as instantly claimed.

	As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Galey with the aforementioned teachings of Sinclair to provide the time/delayed chemicals (such as the at least one active material) in an encapsulated payload form comprising a binder and shell with release in a wellbore as instantly claimed in order to provide insulation, mechanical strength or both during transit of the material down a wellbore, reduce residue formation and/or prevent premature decomposition of the encapsulated material (Sinclair: Sections [0013] & [0020]).
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized/designed to carry a desired amount of chemicals, and designed to retain a desired amount of encased material at the treatment depth, 
With respect to Claim 47, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Sinclair further teaches wherein it is known in the art that wells are narrow and of varying depth, and often less than 6 inches in diameter; and also teaches sizing the encapsulated material to fit through the tubulars of the well and to reach the desired depth, and for desired velocity (Sinclair: Sections [0002], [0033] & [0061]). 
Therefore, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized to fit through the tubulars of the well and to reach the desired depth with desired velocity, as set forth above. As such, although the combined references fail to explicitly limit the diameter of the encapsulated payloads as instantly claimed, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a 
With respect to Claim 48, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses “…wherein the at least one active material comprises at least one hygroscopic salt” (Galey: Sections [0039], [0044]-[0050] & [0058]-[0064]).
With respect to Claim 49, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses “…wherein the exothermic event comprises hydrolysis of a metal salt, metal halide, metal oxide, metal hydroxide, or a mixture thereof” (Galey: Sections [0039], [0044]-[0050] & [0058]-[0064]).
With respect to Claim 50, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses wherein the exothermic event comprises a reaction between an acid and a base (Galey: Section [0062]); wherein such a reaction is considered a neutralization reaction as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Further, although the reference fails to explicitly disclose a reaction between a “strong” acid and a “strong” base as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a desired acid and base, such as a strong acid and a strong base as instantly claimed, in order to yield predictable results in wellbore operations. 
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing an exothermic event comprising a reaction between an acid and a base as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Galey, one of ordinary skill in the art could have pursued a reaction between a strong acid and a strong base as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 51, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses employing a desired combination of fluids based on heating and/or operational requirements (i.e. two or more active materials), and also teaches fluids/reactions to include those considered hydrolysis and 
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing a combination of fluids and reactions as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a cascade reaction as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 52, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further teaches employing a desired combination of fluids based on heating and/or operational requirements, and also teaches fluids/reactions to include those considered hydrolysis and neutralization as instantly claimed with respect to a cascade reaction (Galey: Sections [0055], [0058] & [0062]). As such, although the reference fails to explicitly disclose “a hydrolysis and neutralization cascade reaction” as instantly claimed, before the effective filing date of the claimed invention, it would have been 
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing a combination of fluids and reactions as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a cascade reaction as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 53, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses a hydrolysis step (a) as instantly claimed, further teaches employing a desired combination of fluids based on heating and/or operational requirements, and also teaches fluids/reactions to include those considered hydrolysis and neutralization as instantly claimed (Galey: Sections [0055], [0058] & [0062]). As such, although the reference fails to explicitly disclose step (b) in combination with step (a) and a “strong” base as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable combination of fluids/reactions and a desired base, such as instantly claimed, in order to yield predictable results in heating and/or wellbore operations.  

With respect to Claim 54, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Sinclair further teaches “…wherein the shell comprises at least one layer comprising at least one of a water-soluble polymer, a water-insoluble polymer, a water-swellable polymer, a water-resistant material, a pressure-sensitive material, a hydrophilic material, a hydrophobic material, or a combination thereof” (Sinclair: Sections [0015] & [0026]). 
With respect to Claim 55, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 54. Sinclair further teaches one or more embodiments “…wherein the shell comprises two or more layers” to improve storage and/or dissolution downhole (Sinclair: Sections [0025], [0037] & [0052]-[0054]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Galey with the aforementioned teachings of Sinclair to provide a 
With respect to Claim 56, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further teaches modeling and tailoring operations based on factors such as depth and pressure, and also teaches embodiments related to deepwater wells (Galey: Sections [0025], [0028] & [0051]). 
As such, although the reference fails to explicitly disclose “wherein the payload is released at a pressure of greater than 100 psi, or a pH greater than 4, or at a depth of at least 8,000 ft” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor operations and payload release as instantly claimed, in order to yield predictable results in wellbore operations and/or delivery of the chemicals insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal release conditions to employ therein in order to obtain the desired result. 
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including modeling based on factors such as depth, pressure and operating in deepwater wells as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued payload release based on desired operational factors, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good 
With respect to Claim 57, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses “…wherein the method reduces fluid loss, or reduces lost circulation in the wellbore, reduces fractures in the wellbore, increases cement lift in the wellbore, achieves zonal isolation in the wellbore, or a combination thereof” (Galey: Sections [0020] & [0027]).
Claims 58, 59 & 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2004/0014607). 
With respect to Claim 58, Sinclair discloses a composition comprising: a) a plurality of an encapsulated payloads, each comprising: i) at least one active material; and ii) a binder; b) a shell encapsulating the active material and binder of each of the plurality of the payloads (Sinclair: Sections [0014]-[0017], [0022], [0047]-[0057] & [0065]); wherein the shell is configured to controllably release the active material from the at least one of the plurality of encapsulated payloads at predetermined conditions and thereby to cause an exothermic event in a wellbore (Sinclair: Sections [0014]-[0017], [0022], [0053] & [0061]).
The reference, however, fails to explicitly disclose the at least one active material and binder limited to the weight ranges as respectively claimed. Sinclair further teaches wherein the encapsulation should be such that a desired amount of the encapsulated material should remain when the encased material reaches the desired depth (Sinclair: Section [0021]), and wherein the encapsulation can be designed to hold a desired amount of material (Sinclair: Sections [0021] & [0045]). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized/designed to carry a desired amount of chemicals, and designed to retain a desired amount of encased material at the treatment depth, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Sinclair, one of ordinary skill in the art could have pursued desired amounts of the encapsulated components, based on the desired chemical interactions and desired depths, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With Claim 59, Sinclair teaches the composition as provided above with respect to Claim 58, and further discloses “…wherein the predetermined conditions comprise a predetermined 
With respect to Claim 62, Sinclair teaches the composition as provided above with respect to Claim 58, and further discloses “…wherein the shell comprises at least one layer comprising at least one of a water-soluble polymer, a water-insoluble polymer, a water-swellable polymer, a water-resistant material, a pressure-sensitive material, a hydrophilic material, a hydrophobic material, or a combination thereof” (Sinclair: Sections [0015] & [0026])
With respect to Claim 63, Sinclair teaches the composition as provided above with respect to Claim 58, and further teaches one or more embodiments “…wherein the shell comprises two or more layers” to improve storage and/or dissolution downhole (Sinclair: Sections [0025], [0037] & [0052]-[0054]). As such, although the reference fails to explicitly disclose the composition set forth above in combination with the shell comprising two or more layers in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the composition with a shell comprising two or more layers as instantly claimed in order to improve storage and/or dissolution downhole, and/or to yield predictable results in well treatment (Sinclair: Sections [0025], [0037] & [0052]-[0054]).
With respect to Claim 64, Sinclair discloses a composition comprising: a) a first plurality of payloads, each comprising at least one active material and a binder; b) a first shell surrounding each of the first plurality of payloads and forming a first plurality of encapsulated payloads (Sinclair: Sections [0014]-[0017], [0022], [0047]-[0057] & [0065]); wherein the first shell is configured to controllably release the active material at predetermined conditions and thereby to cause an exothermic event in a wellbore (Sinclair: Sections [0014]-[0017], [0022], [0053] & [0061]).

The reference, however, fails to explicitly disclose the at least one active material and binder limited to the weight ranges as respectively claimed. Sinclair further teaches wherein the encapsulation should be such that a desired amount of the encapsulated material should remain when the encased material reaches the desired depth (Sinclair: Section [0021]), and wherein the encapsulation can be designed to hold a desired amount of material (Sinclair: Sections [0021] & [0045]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable amount of the components of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized/designed to carry a desired amount of chemicals, and designed to retain a desired amount of encased material at the treatment depth, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Sinclair, one of ordinary skill in the art could have pursued desired amounts of the encapsulated components, based on the desired chemical interactions and desired depths, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 65, Sinclair teaches the composition as provided above with respect to Claim 58, and further teaches one or more embodiments of delivering the encapsulated material to a desired location using an injected fluid, so as to facilitate delivery to a desired depth or bottom of the well (Sinclair: Sections [0017] & [0033]). As such, although the .
Claims 60 & 61 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2004/0014607), in view of Galey et al. (US 2014/0151045).
With respect to Claim 60, Sinclair teaches the composition as provided above with respect to Claim 58, and further teaches the composition as suitable for wax removal/cleaning (Sinclair: Section [0053]). The reference, however, fails to explicitly disclose “wherein the at least one active material comprises a calcium salt, a magnesium salt, a potassium salt, an aluminum salt, or a mixture thereof” as instantly claimed.
Galey teaches methods and compositions in a wellbore therein, wherein heat is provided for wax removal, among other processes (Galey: Section [0062]), and wherein heat is provided using compositions that are controllably released to cause an exothermic event in a wellbore and comprise at least one active material as instantly claimed (Galey: Sections [0007]-[0010] & [0062]), and wherein such heating provides an altered hoop stress, rock strength, zonal isolation and/or wellbore integrity (Daley: Section [0020]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sinclair with the aforementioned teachings of Galey to employ at least one active material as instantly claimed in order to provide 
With respect to Claim 61, Sinclair teaches the composition as provided above with respect to Claim 58, and further teaches the composition as suitable for wax removal/cleaning (Sinclair: Section [0053]). The reference, however, fails to explicitly disclose “wherein payload comprises two or more active materials configured to cause a cascade reaction”.
Galey teaches methods and compositions in a wellbore therein, wherein heat is provided for wax removal, among other processes (Galey: Section [0062]), and wherein a desired combination of fluids are employed based on heating and/or operational requirements (i.e. two or more active materials), and fluids/reactions include those considered hydrolysis and neutralization as instantly described with respect to cascade reactions (Galey: Sections [0055], [0058] & [0062]). 
As such, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing a combination of fluids and reactions such as hydrolysis and neutralization as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Sinclair and Galey, one of ordinary skill in the art could have pursued a cascade reaction as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lafferty et al. (US 2012/0285695) discloses methods of treating downhole regions in a wellbore comprising the injection of encapsulated chemicals that react exothermically.
Robertson (US 7,946,342) discloses methods of oil recovery comprising the injection of encapsulated materials in a wellbore that react exothermically to produce heat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674